Case 1:19-cv-02212-ERK-JO Document 7-2 Filed 06/14/19 Page 1 of 3 PageID #: 37




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------x

 YANG SHEN and XIAOXIA YU,                                             AFFIRMATION IN
                                                                       SUPPORT OF REQUEST
                                       Plaintiffs,                     FOR CERTIFICATE OF
      v.                                                               DEFAULT
 GJ GROUP USA INC. and ZEXIN JIANG,
                                                                       Case No: 1:19-cv-02212
                                     Defendants.
 ------------------------------------------------------------------x

STATE OF NEW YORK                  )
                                   )          ss.:
COUNTY OF QUEENS                   )

BAYA WHITMAN HARRISON IV, an attorney duly admitted to practice in New York and in

this Court, affirms on penalty of perjury pursuant to 28 U.S.C. § 1746 as follows:

        1.       I am a member of the Bar of this Court and I am associated with the firm The

Harrison Law Firm, P.C., attorney for Plaintiffs YANG SHEN and XIAOXIA YU (collectively,

“Plaintiffs”) in the above-entitled action, and I am familiar with all the facts and circumstances in

this action. I submit this affirmation in support of Plaintiff’s application pursuant to Fed. R. Civ.

P. 55(a) and Local Rule 55.1 for a Certificate of Default against the Defendants, GJ GROUP

USA INC. and ZEXIN JIANG, for failure to appear in this action.

        2.       This action was commenced pursuant to the Fair Labor Standards Act (FLSA) and

New York Labor Law (NYLL).

        3.       This action was commenced on April 15, 2019 by the filing of the summons and

complaint.




                                                         1
Case 1:19-cv-02212-ERK-JO Document 7-2 Filed 06/14/19 Page 2 of 3 PageID #: 38



       4.      A copy of the summons and complaint was served on Defendant GJ GROUP

USA INC. by personally serving an authorized person on May 1, 2019 at GJ GROUP USA

INC.’s actual place of business, 133-35 Roosevelt Avenue, Flushing, NY 111354, and then

mailing a copy of the summons and complaint to GJ GROUP USA INC.’s actual place of

business on May 9, 2019. The affidavit of service was filed in this action on May 14, 2019.

(Doc. No. 005). Service was therefore effective on May 24, 2019. N.Y. C.P.L.R. 308(2). GJ

GROUP USA INC.’s deadline to answer or move was June 13, 2019. N.Y. C.P.L.R. 308(2).

       5.      A copy of the summons and complaint was served on Defendant ZEXIN JIANG

by personally serving an authorized person on May 1, 2019 at ZEXIN JIANG’s actual place of

business, 133-35 Roosevelt Avenue, Flushing, NY 111354, and then mailing a copy of the

summons and complaint to ZEXIN JIANG’s actual place of business on May 9, 2019. The

affidavit of service was filed in this action on May 14, 2019. (Doc. No. 006). Service was

therefore effective on May 24, 2019. N.Y. C.P.L.R. 308(2). ZEXIN JIANG’s deadline to answer

or move was June 13, 2019. N.Y. C.P.L.R. 308(2).

       6.      The time for Defendants GJ GROUP USA INC. and ZEXIN JIANG to answer or

otherwise move with respect to the complaint herein has expired.

       7.      Defendants GJ GROUP USA INC. and ZEXIN JIANG have not answered or

otherwise moved with respect to the complaint.

       8.      Upon information and belief, and as it appears from facts in this litigation,

Defendant ZEXIN JIANG is not an infant, mentally incompetent, or presently in the military

service of the United States.




                                                 2
Case 1:19-cv-02212-ERK-JO Document 7-2 Filed 06/14/19 Page 3 of 3 PageID #: 39



          9.     This is an action to recover unpaid overtime wages under the Fair Labor

Standards Act owed by Defendants, jointly and severally, to Plaintiffs. Plaintiffs also allege

unpaid overtime wages and failure to provide statutorily-required notices and wage statements in

violation of the New York Labor Law.

          10.    Jurisdiction of the subject matter of this action is based on federal question

jurisdiction and supplemental jurisdiction of the related state-law claims.

          WHEREFORE, Plaintiffs YANG SHEN and XIAOXIA YU request that the default of

Defendants GJ GROUP USA INC. and ZEXIN JIANG be noted and a certificate of default be

issued.

          I declare under penalty of perjury that the foregoing is true and accurate to the best of my

knowledge, information, and belief, that the amount claimed is justly due to Plaintiff, and that no

part thereof has been paid.


Dated: Flushing, New York
       June 14, 2019
                                                       Respectfully submitted,
                                                       The Harrison Law Firm P.C.

                                                       By: ​Baya W. Harrison
                                                       Baya W. Harrison, Esq. (5678610)
                                                       The Harrison Law Firm P.C.
                                                       38-08 Union Street, Suite 11A, Flushing, NY
                                                       11354
                                                       Tel: (866) 943-2692 | Fax: (866) 943-2692
                                                       Email: ​bwh@heboya.com
                                                       Attorney for Plaintiffs




                                                   3
